J-S49019-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.T.                                     IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: A.T.

                                                    No. 3050 EDA 2013


             Appeal from the Dispositional Order October 18, 2013
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-JV-0002729-2013


BEFORE: OLSON, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                          FILED SEPTEMBER 26, 2014

        A.T., a minor,1 appeals from the dispositional order entered in the

Philadelphia County Court of Common Pleas, Family Court, Juvenile Division.

On October 18, 2013, at the conclusion of a hearing, the juvenile court

adjudicated A.T. delinquent

and criminal conspiracy.2 That same day, the court entered a dispositional

order placing A.T. on probation, and directing that he attend De La Salle

Vocational School.        On appeal, A.T. challenges the sufficiency of the

evidence sustaining his adjudication of delinquency.   For the reasons that

follow, we affirm.

____________________________________________


1
                  birth is December 30, 1995.
2
    18 Pa.C.S. §§ 3925 and 903, respectively.
J-S49019-14




summarized by the juvenile court in its opinion, and we need not reiterate

them herein.     See Juvenile Court Opinion, 1/23/2014, at 2-4.            To

summarize, A.T. and his co-conspirator attempted to sell back to the victim



days earlier. As stated supra, A.T. was adjudicated delinquent on charges of

RSP and criminal conspiracy, and, thereafter, ordered to be supervised on

probation. This timely appeal followed.



Specifically, he argues the evidence presented by the Commonwealth




                                             -10.   A.T. contends that while

          dition of the [scooter] may have given reason to suspect that [his

co-

                                                        Id.

      As with any sufficiency claim, our review of an adjudication of

delinquency is well-settled:

      When a challenge to the sufficiency of the evidence is made, our
      task is to determine whether the evidence and all reasonable
      inferences drawn therefrom, when viewed in the light most
      favorable to the Commonwealth as the verdict winner, were
      sufficient to enable the fact-finder to find every element of the
      crime charged beyond a reasonable doubt. In applying the
      above test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. Moreover, we must defer to the
      credibility determinations of the trial court, as these are within

                                    -2-
J-S49019-14


     the sole province of the finder of fact. The trier of fact, while
     passing upon the credibility of witnesses, is free to believe all,
     part, or none of the evidence.

In re T.G., 836 A.2d 1003, 1005 (Pa. Super. 2003).

     Here, A.T. was adjudicated delinquent on charges of RSP and

conspiracy. RSP is defined in the Crimes Code as follows:

     A person is guilty of theft if he intentionally receives, retains, or
     disposes of movable property of another knowing that it has
     been stolen, or believing that it has probably been stolen, unless
     the property is received, retained, or disposed with intent to
     restore it to the owner.

                                                                         issible

inference of guilty knowledge may be drawn from the unexplained



                                                          Commonwealth v.

Foreman, 797 A.2d 1005, 1012 (Pa. Super. 2002) (quotation omitted).



                                        Id.

     Moreover,

     [t]o sustain a conviction for criminal conspiracy, the
     Commonwealth must establish the defendant: 1) entered into
     an agreement to commit or aid in an unlawful act with another
     person or persons; 2) with a shared criminal intent; and 3) an
     overt act was done in furtherance of the conspiracy.          The
     conduct of the parties and the circumstances surrounding such
     conduct may create a web of evidence linking the accused to the
     alleged conspiracy beyond a reasonable doubt.                 The
     conspiratorial agreement can be inferred from a variety of
     circumstances including, but not limited to, the relation between
     the parties, knowledge of and participation in the crime, and the
     circumstances and conduct of the parties surrounding the
     criminal episode.

                                     -3-
J-S49019-14



Commonwealth v. Feliciano, 67 A.3d 19, 25-26 (Pa. Super. 2013)

(internal citations and punctuation omitted), appeal denied, 81 A.3d 75 (Pa.

2013).

      Here, the juvenile court, sitting as fact finder, concluded that the

evidence was sufficient to adjudicate A.T. delinquent. The court explained

the basis for its conclusion as follows:

           The conduct of both A.T. and [his co-conspirator] Dante
      Jacobs at the time of the arrest and during their possession of

      conspiracy.    A.T. and Jacobs arrived together [at the
      predetermined meeting location]. The fact they first presented
      themselves without the scooter demonstrates that their motives


            When they felt comfortable enough, both A.T. and Dante
      Jacobs disappeared for four to five minutes, recovered the
      stashed scooter, and brought the scooter towards the
      complainant. At some point, both A.T. and Dante Jacobs were
      pushing the scooter. This was a scooter, which lacked a license
      plate, lacked a key, and had a visibly-damaged ignition, with the
      wires spliced together. As A.T. and Jacobs were walking the
      scooter towards a person who appeared to be holding a title to
      the scooter, they should have begun to abandon their ambition
      of a sale. Still, they continued to demand $100 from the
      apparently lawful owner, until the point where the police arrived.

            Upon the approach of Officer Bakos, A.T. demonstrated his
      guilty conscience by attempting to kick-start the scooter.
      Apparently, A.T. already knew that this particular scooter did not
      require a key to start.     This court believes that A.T. was
      attempting to flee the scene. When the scooter would not start,
      A.T. backpedaled away from Officer Bakos to briefly avoid
      apprehension.    To no surprise, Dante Jacobs also tried to
      simultaneously flee upon the approach of Officer Bakos.

Juvenile Court Opinion, 1/23/2014, at 6-7 (emphasis in original).



                                      -4-
J-S49019-14



       Our review of the transcript from the October 18, 2013, adjudication



Although A.T. argues he was merely present when Jacobs attempted to sell



otherwise.     Both A.T. and Jacobs arrived at the designated meeting spot

together, and, a few minutes later, both left together to get the scooter.

Officer Bakos testified that as he approached, in plain clothes, he observed

A.T. attempting to kick start the scooter without a key. N.T., 10/18/2013,



                             Id. The officer also observed that the license plate

was missing from the scooter, and the ignition wires were cut and spliced

together.    Id. at 12.      Accordingly, we agree with the conclusion of the

juvenile court that the evidence was sufficient to sustain A

of delinquency.3

       Order affirmed.




____________________________________________


3

meet A.T. and Jacobs.           Although Scher initially told the police that he



1/23/2014, at 4.



                                           -5-
J-S49019-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2014




                          -6-